Citation Nr: 9909155	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1980 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefit sought. 

The case was previously before the Board in March 1997, at 
which time it was Remanded to afford the veteran a medical 
examination and to obtain additional medical records.  The RO 
also awarded a separate 10 percent evaluation for a post 
operative scar on the right wrist, awarded a noncompensable 
rating for a laceration of the left 4th finger and denied a 
claim that a left wrist disability was secondary to the 
service connected right wrist.  No appeal having been 
perfected as to the latter claims, those issues are not 
before the Board.  The requested development otherwise having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's right wrist disability is objectively 
manifested by only slight limitation of motion, occasional 
complaints of pain with  reduced strength and mild atrophy of 
the right thenar prominence.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.71, Diagnostic Codes 
5010-5003, 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The veteran sustained a fracture of the right scaphoid in 
service probably in 1985, which condition went undiagnosed 
and became a non-union; surgeries were subsequently performed 
in 1990, ultimately consisting of a bone graft and Herbert 
screw.  Service connection was established for status post 
surgery, non-union of the right scaphoid with degenerative 
changes by a rating of February 1993 and a 10 percent 
evaluation assigned effective from August 1992.

A radiologic examination was afforded in July 1995.  A 
solitary Herbert screw was visualized transversing the 
scaphoid carpal bone. There was no evidence of a malunion at 
the time.  A deformity was noted on the proximal pole of the 
right scaphoid carpal bone that was suggestive of a prior 
surgical resection.  Degenerative changes of the radiocarpal 
joint space consistent with osteoarthritis were also noted 

An electromyograph was performed in July 1997 and motor and 
sensory conduction velocities, distal motor and sensory 
latencies, amplitude and duration  of evoked responses 
stimulating median nerves across the elbow and wrist were 
within normal limits.  There was no delay of F wave.  Nerve 
conduction velocities were without evidence of compression 
neuropathy.  The veteran was also afforded a joints 
examination in July 1997.  The veteran complained that he had 
been fired because his disability precluded him from doing 
his duties.  He complained of numbness, aching, loss of use 
of the right wrist and pain.  Activity was claimed to affect 
the symptomatology but that no medication was being taken.  
During the physical examination, the veteran did not favor 
the right wrist.  A surgical scar was still evident and 
tender and, as mentioned in the introduction, was the basis 
for a separate 10 percent evaluation.  Restricted motion was 
noted. Range of motion of the wrist was: dorsiflexion - 25 
degrees; palmar flexion - 30 degrees; radial deviation - 5 
degrees; ulnar deviation - 10 degrees performed guardedly.  
There was no crepitation or click and no instability was 
demonstrated.  Full range of motion of extension and flexion 
of the thumb was demonstrated.  There was pain and tenderness 
at the metacarpal joint.  Finger flexion was to 1 centimeter 
of the distal palmar crease.  Extension was full except for 
mild lack of extension of the little finger.  Sensation was 
intact to light touch.  He did have mild atrophy of the right 
thenar eminence to include the first web space.  Manual 
testing revealed reduced grip strength on the right.  The 
appellant's right iliac bone graft site was asymptomatic.  

Diagnostic Code 5010-5003 of the rating schedule provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4.71, Diagnostic 
Code 5003.

Disabilities of the wrist are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5214-5215. The 
veteran's current right wrist symptomatology has been 
considered under DC 5214, but the evidence does not show that 
the wrist is ankylosed.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  DC 5215 provides for rating a wrist disability based 
upon a limitation of motion.  For a 10 percent evaluation 
under this code, for either a major or minor joint, there 
must be shown to be either dorsiflexion of less than 15° or 
palmar flexion which is limited in line with the forearm.  
The medical evidence does not demonstrate that the disability 
in this instance approaches a condition warranting a higher 
evaluation than is afforded under the aforesaid criteria.  

Absent nonunion of the radius or the ulna, Diagnostic Code 
5212 does not provide for any higher schedular evaluation 
than the 10 percent rating now assigned under Diagnostic Code 
5215.  There is no medical evidence of record documenting 
nonunion. Diagnostic Code 5211 does not provide a higher 
rating because no nonunion of the shaft of the ulnar bone has 
been documented in the medical evidence.  Diagnostic Code 
5213 does not provide a higher rating because that code 
requires that on pronation, motion is lost beyond the last 
quarter of arc or that the hand is fixed near the middle of 
the arc or in moderation pronation; neither condition is 
shown.

The record reflects only slight limitation of motion of the 
wrist.  Such limitation is alone inadequate to warrant the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5215.  However, together with the degenerative 
condition, the disability approaches that level.  As noted, 
the 10 percent evaluation is the highest schedular evaluation 
applicable under this code section.  The Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Considering the reported wrist pain, mild 
atrophy along with some reduction in strength, the Board is 
of the opinion that the 10 percent evaluation fully 
acknowledges the extent of disability.  Thus, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide a basis for 
an increased rating beyond that assigned.

Overall, the veteran's subjective complaints and objective 
manifestations of the service-connected right wrist 
disability do not more nearly approximate a level of 
disability such as to warrant an evaluation in excess of 10 
percent.  The weight of the evidence is against the claim for 
an increased rating, and, accordingly, an evaluation higher 
than 10 percent is not warranted.

There is no competent evidence of record which indicates that 
the veteran's wrist has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  The Board is mindful of the veteran's claim 
that he was fired because his wrist prevented him from 
performing his job; however, clinical evidence does not 
demonstrate such a level of disability.  Thus, there is no 
adequate basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

Entitlement to increased evaluation for a right wrist 
disability is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


